                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 GREATER BOSTON LEGAL SERVICES,                  )
 et al.                                          )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )   Civ. No. 21-cv-10083
                                                 )
 U.S. DEPARTMENT OF HOMELAND                     )
 SECURITY, et al.                                )
                                                 )
        Defendants.                              )


                                MOTION TO ADMIT COUNSEL
                                     PRO HAC VICE

       Pursuant to Rule 83.5.3 of the Local Rules of the United States District Court for the

District of Massachusetts, the undersigned attorney, duly admitted to practice before this Court

and whose appearance has been filed in this action on behalf of Plaintiffs Greater Boston Legal

Services, Demissie & Church, Susan Church, Araujo & Fisher, Annelise M. Araujo, Stefanie

Fisher, Graves & Doyle Attorneys At Law, Kerry E. Doyle, and William E. Graves, Jr., hereby

moves that attorney Meghan Gilligan Palermo of Ropes & Gray LLP be admitted to practice pro

hac vice before this Court in the above-captioned action.

       In support of this Motion, the undersigned attorney states that as evidenced in the

attached Certification, Ms. Palermo is a member of the bar in good standing in every jurisdiction

where she has been admitted to practice, is not the subject of disciplinary proceedings pending in

any jurisdiction in which she is a member of the bar, has not previously had a pro hac vice

admission to this court (or other admission for a limited purpose) revoked for misconduct, and

has read and agreed to comply with the Local Rules of the United States District Court for the

District of Massachusetts.
                                              /s/ John T. Montgomery
                                              John T. Montgomery (BBO #352220)
                                              Ropes & Gray LLP
                                              Prudential Center
                                              Boston, MA 02199
                                              (617) 951-7000
                                              John.Montgomery@ropesgray.com

Dated: April 21, 2021




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document will be served on all registered parties through the
court’s CM/ECF system.

                                              /s/ John T. Montgomery
                                              John T. Montgomery
                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 GREATER BOSTON LEGAL SERVICES,                  )
 et al.                                          )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )      Civ. No. 21-cv-10083
                                                 )
 U.S. DEPARTMENT OF HOMELAND                     )
 SECURITY, et al.                                )
                                                 )
        Defendants.                              )


       CERTIFICATION OF MEGHAN GILLIGAN PALERMO IN SUPPORT OF
                  MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 83.5.3 of the Local Rules of the United States District Court for the

District of Massachusetts, I, Meghan Gilligan Palermo, certify the following:

1.     I am a member of the law firm of Ropes & Gray LLP. My office address is 1211 Avenue

of the Americas, New York, NY 10036.

2.     I am a member in good standing in each jurisdiction to which I have been admitted to

practice, including the bar of the State of New York.

3.     I have not been disciplined by, and there are currently no pending disciplinary

proceedings against me in, any jurisdiction to which I have been admitted generally, pro hac

vice, or otherwise.

4.     I have not previously had a pro hac vice admission to this court (or other admission for a

limited purpose) revoked for misconduct.

5.     I have read and agree to comply with the Local Rules of the United States District Court

for the District of Massachusetts.
                        Respectfully submitted,

                        /s/ Meghan Gilligan Palermo
                        Meghan Gilligan Palermo
                        ROPES & GRAY LLP
                        1211 Avenue of the Americas
                        New York, NY 10036
                        Tel: (212) 596-9839
                        Meghan.GilliganPalermo@ropesgray.com


Dated: April 21, 2021
